Citation Nr: 0311624	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lipomas of the left axilla and arm.

2.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 8, 1950 to 
January 18, 1951; August 5, 1951 to August 19, 1951; July 5, 
1953 to July 19, 1953; July 11, 1954 to July 25, 1954; April 
25, 1955 to April 24, 1957; and from July 1957 to July 1977.

The issues on appeal arose from Department of Veteran Affairs 
(VA) Regional Office (RO) rating decisions.

In October 2001 the Board of Veterans' Appeals (Board) 
remanded the case to the RO to afford the veteran a video-
conference hearing before a Veterans Law Judge.  Also the RO 
was requested to determine whether the veteran had filed a 
timely substantive appeal regarding the issue of entitlement 
to an initial compensable evaluation for lipomas of the left 
axilla and arm.  

In a July 2002 rating decision the RO determined that the 
veteran had filed a timely appeal with respect to entitlement 
to an initial compensable evaluation for lipomas of the left 
axilla and arm.  

In September 2002 the veteran testified at a video-conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  The hearing transcript is on 
file.  

A historical review of the record shows that in May 2000 the 
Board denied entitlement to an increased evaluation for 
postoperative excision residuals of lipomas of the right 
scapula with recurrence of lipoma and entitlement to an 
effective date earlier than November 1, 1996 for the 
assignment of a 10 percent evaluation for allergic rhinitis.  

In June 2000 the RO denied entitlement to an effective date 
earlier than May 1, 1977 for the grant of service connection 
for postoperative residuals of excision of lipoma of the 
right scapula with recurrence.  He was notified of the 
decision but did not file an appeal.  

Accordingly, the RO should request that the veteran clarify 
any additional issues raised at the September 2002 video-
conference hearing than the prepared and certified issues as 
reported on the title page.  Thereafter, the RO should 
undertake any necessary action including formal adjudicatory 
action deemed appropriate.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issues of entitlement to an initial compensable 
evaluation for lipomas of the left axilla and arm and 
entitlement to an increased evaluation for allergic rhinitis, 
currently evaluated as 10 percent disabling remain unresolved 
clinically.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991). 

At the video-conference hearing in September 2002, the 
veteran essentially testified that there were outstanding 
medical records with respect to treatment of lipomas of the 
left axilla and arm since separation from active duty that 
might be beneficial for evaluating his claim for an initial 
increased evaluation for such disability since May 1, 1977.  



Also, he referred to outstanding outpatient medical records 
at the VA outpatient clinic in Henderson, Nevada for 
treatment of allergic rhinitis by Dr. HL, a fee-basis 
consultant.  

A remand to obtain these outstanding records is warranted.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The record is devoid of any pertinent adequate VA dermatology 
and ear, nose and throat (ENT) examination reports for 
evaluating the veteran's claims of entitlement to increased 
evaluations for lipomas of the left axilla and arm and 
allergic rhinitis.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's opinion that such special 
examinations should be afforded the veteran.

Additionally, the Board notes that during the pendency of the 
veteran's claim there was a change in the law effective 
August 30, 2002, regarding the evaluations of skin/scar 
disabilities which might impact his claim of entitlement to 
an initial compensable evaluation for lipomas of the left 
axilla and arm from May 1, 1977.  

Since this change in law occurred while his appeal was 
pending, VA must apply the version of the law that is more 
favorable to your claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 3-97.  



In order to preclude any prejudice to the veteran's claim of 
entitlement to an initial increased (compensable) evaluation 
for lipomas of the left axilla and arm, the RO should 
reajudicate such claim in light of the new rating criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act (VCAA) of 2000 and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 (November 9, 2000; 114 Stat. 2096) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should review the claims file 
and transcript of the September 2002 
video-conference hearing and make all 
necessary arrangements to obtain 
outstanding VA and private medical 
records referring to treatment for 
lipomas of the left axilla and arm from 
approximately May 1, 1977 to the present, 
and all pertinent outstanding medical 
records referring to treatment for 
allergic rhinitis from approximately 
January 12, 1999 to the present.  

Special emphasis should be placed on 
obtaining ongoing outpatient treatment 
records for allergic rhinitis by Dr. HL, 
a fee-basis consultant at the VA 
outpatient clinic in Henderson, Nevada.  

4.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a VA 
examination by an ENT specialist or other 
available appropriate specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
his allergic rhinitis.  


The claims files, a copy of the pertinent 
criteria for rating allergic rhinitis 
under Diagnostic Code 6522 and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, referable to the 
presence or absence of service-connected 
allergic rhinitis under Diagnostic Code 
6522 of the provided rating criteria and, 
if present, the extent, of each of the 
factors provided in the rating criteria 
for each of the rating levels.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA special 
dermatologic examination by a specialist 
in dermatology or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected lipomas of the left axilla and 
arm.

The claims files, copies of the criteria 
for rating skin/scar disabilities 
including Diagnostic Code7819 prior and 
subsequent to August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The medical specialist must be requested 
to annotate the examination report that 
the claims files were in fact made 
available for review in conjunction with 
the examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, referable to the 
presence or absence of service-connected 
residuals of service-connected lipomas of 
the left axilla and arm, and, if present, 
the extent, of each of the factors 
provided in the rating criteria under 
Diagnostic Code 7819 for each of the 
rating levels under the rating criteria 
in effect prior to August 30, 2002 and 
the revised rating criteria effective on 
August 30, 2002.  

The examiner should also note whether any 
related scars are poorly nourished, with 
repeated ulcerations; tender and painful 
on objective demonstration; or limit the 
function of the body part.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, RO should 
ensure that the requested examination 
reports and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).



In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an initial 
compensable evaluation for lipomas of the 
left axilla and arm from May 1, 1977, and 
an increased evaluation for allergic 
rhinitis, currently evaluated as 10 
percent disabling with consideration of 
the CAVC's holding in Fenderson v. West, 
12 Vet. App. 119 (1999) and the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002) as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
advised that failure to report without good cause shown for 
any scheduled VA examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report for any examination in connection with an increased 
evaluation will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


